DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: the Examiner believes that in many instances throughout the specification where “breaking” is used, “braking” should be used. See, for example, par. 7, where they are used interchangeably. This language is confusing, particularly because there is an one-way actuator discussed that is “able to break the connection” so the specification should be carefully reviewed and the instances of “breaking” and “braking” corrected where needed. See also the 35 USC § 112 rejection, below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, claim 1 recites the limitations "said braking unit" and “said upper limit of braking torque”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 7, claim 7 recites the limitation “said second torque limiter”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1-7, throughout the claims, “breaking” is used, when possibly “braking” is intended. This language is confusing, particularly because there is an one-way actuator claimed that is “able to break the connection” so the claims should be carefully reviewed and the instances of “breaking” and “braking” corrected where needed. See also the objection to the specification, above.
The claims will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nameroff (WO 2018/048391 A1).
Regarding claim 1, Nameroff discloses a paper separation structure includes: an actuating unit 332 being selectable to generate an actuating torque (T) in forward and reverse direction; a one-way actuator 335 connected to said actuating unit and being able to break the connection of said actuating unit while said actuating unit generates the reverse actuating torque (T); a breaking unit 342 having an upper limit of breaking torque (TL1), and said upper limit of braking torque (TL1) set less than said actuating torque (T) (see par. 43); and a separating roller 328 connected to said one-way actuator and said braking unit to receive said actuating torque (T) and said braking torque (TL1).  
Regarding claim 2, Nameroff discloses the paper separation structure as claimed in claim 1, wherein said breaking unit 342 is a first torque limiter, 
Regarding claim 3, Nameroff discloses the paper separation structure as claimed in claim 1, wherein among said separating roller 328, said one-way actuator 335, and said breaking unit 342 further arranged a transmission unit 336 which comprising a first transmitting gear 366 and a second transmitting gear 362 meshed to each other, wherein said first transmitting gear connected to both said one-way actuator and said breaking unit for receiving said actuating torque and said braking torque, and said second transmitting gear connected to said separating roller for transmitting the mixed breaking torque mixed with said actuating torque and said braking torque to said separating roller. See, e.g., par. 39.
Regarding claim 4, Nameroff discloses the paper separation structure as claimed in claim 1, wherein said actuating unit 332 is an electronically controlled motor. See, e.g., par. 30.
Regarding claim 5, Nameroff discloses the paper separation structure as claimed in claim 3, wherein said breaking unit 342 is a first torque limiter, of which one end is secured and the other end is connected to said transmission unit 336.  
Allowable Subject Matter
Claims 6 and 7 could be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Richard Ridley, can be reached at (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653